DETAILED ACTION

The applicant’s submission filed on March 04, 2022 is acknowledged.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Referring to claim 1 “a second space” lacks antecedent basis. It is not introduced prior in the claim. Also, it is not clear what defines the second space.
The term “the side of the first space” lacks antecedent basis. It is not introduced prior in the claim.
Specification clearly states, wherein the first annular wall portion function as a sound insulation wall portion, not wherein the first annular wall portion is a sound insulation wall portion, please clarify.
Specification clearly states the first space and the second space form air layers function as sound insulation spaces(when the main body portion 10 of the grommet 1 is fitted in the through hole 101, the first annular wall portion 12, which closes the gap between the water sealing portion 11 and the first tubular portion 20, functions as a sound insulation wall portion, and both of the first and second spaces Si and S2, which form air layers, function as sound insulation spaces). Please clarify to make recode clear.
Appropriate action is required.

Referring to claims 2 and 6, the term “the inner wall surface” refers to an inner wall surface of the first annular wall portion or an inner wall surface of the second annular wall portion mentioned in claim 1 or 5.
Appropriate action is required.

Referring to claims 3-4, the term “a second space” lacks antecedent basis because “a second space” already disclosed in the claim 1.
Appropriate action is required.

Referring to claim 5, the terms “a central axis” and “an axial direction” in “a central axis in an axial direction” lack] antecedent basis because it is not clear a central axis and axial direction of what such grommet , wiring material, or wall of vehicle or something else. Please clarify 
 The term “the second space” lacks antecedent basis. It is not introduced prior in the claim. Also, it is not clear what defines the second space.
The term “the side of the first space” lacks antecedent basis. It is not introduced prior in the claim.
Specification clearly states, wherein the first annular wall portion function as a sound insulation wall portion, not wherein the first annular wall portion is a sound insulation wall portion, please clarify.
Specification clearly states the first space and the second space form air layers function as sound insulation spaces(when the main body portion 10 of the grommet 1 is fitted in the through hole 101, the first annular wall portion 12, which closes the gap 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhara et al. (US20110061897, hereinafter Okuhara) in view of Kominato et al. (US20170179703, hereinafter Kominato).
Referring to claim 1, Okuhara discloses a grommet (figures 1-5 of Okuhara) comprising: 
a water sealing portion (the outer tube 8-9 and 11h)  that is formed in an annular shape (see annular shape of the outer tube 8 including 11h) around a central axis of the grommet which extends in an axial direction (a central axis in an axial direction 0, figure 3) of the grommet, the water sealing portion being configured to be fitted, in the axial direction, into a through hole formed in a mount target (the outer tube 8-9 including 11h in the axial direction able to or intended to be fitted into a through-hole 3 in the vehicle body panel 2, see figure 5 and paragraph 0001) , and to water-seal the through hole; 
(the inner tube 5) that is provided on an inner side of the water sealing portion  (an inner side of the outer tube 8-9 including 11h)  and formed in a tubular shape around the central axis (see a tubular shape of 5 in figure 5), the first tubular portion being configured to receive a wiring material (able to receive W/H) inserted into the first tubular portion in the axial direction (see figure 5, W/H inserted into 5 in the axial direction 0;  Note: use of word “configured to” in limitation only  defines intended use ); 
a first annular wall portion (the annular coupling section 6) that is formed in an annular shape around the central axis (around the central axis) and extends between the water sealing portion (the outer tube 8-9 including 11h) and the first tubular portion (5) around an entire circumference of the grommet (see 6 including 6c, 6e and 6f around entire circumference of the grommet in figure 1B) ; 
a second annular wall portion (annual wall portion 11) that is formed in an annular shape around the central axis (see figure 2 and 5), faces the first annular wall portion  in the axial direction (6 in the axial direction 0) with a first space (a first space) located between the first annular wall portion  (6) and the second annular wall portion (11 ), extends from the water sealing portion toward the central axis entire circumference of the grommet (11 in figure 2 and 4), and has a gap space between the first tubular portion  and the second annular wall portion (a gap between 5 and  inner surface of annual wall portion 11); and 
a first protrusion portion (18) 33protruding from an inner wall surface of the first annular wall portion (inner surface of 6) into the first space (into the first space), the first protrusion portion (18) being configured to come into contact with and support an (by having protruding into the first space, 18 intended to come to come into contact with and be able to support an inner wall surface of the second annular wall portion 19 on the side of the first space; see paragraph 0067 states, “the projecting end 18 a of the pushing rib 18 contacts, to the curved portion 11 c. Thus, the slant wall section 11 is provided with a smaller thickness portion 19”);
wherein the first annular wall portion is a sound insulation wall portion ( by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065), and 
the first space and a second space that insulate sounds (first and second spaces on opposite sides of 6 ( second space also could be at 10 or at d1);  by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065; note; applicant provided second space based on claim 3 by having second space being on an opposite side of the first annular wall portion from the first space in order to advance prosecution; however, amendment requires in order to consider)
Okuhara clearly does not disclose or silent about that the first space and the second space form air layers.
Kominato discloses the first space and the second space form air layers (51 and S2 opposite side of sound insulation wall 320 in figure 19; paragraph 00120 states, “grommet (common to each of the grommets in the embodiments) containing a sound insulation space (also called air layer or air chamber)”; paragraph 0168 states, “the sound insulation space S is divided axially into two sound insulation space sections S1 and S2”); and additionally discloses wherein the first annular wall portion is a sound insulation wall portion (sound insulation wall 320).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Okuhara to have air space layers as taught by Kominato in order to provide a grommet which can enhance a soundproof effect and all cancellation frequencies at which sound waves can cancel each other due to reflection in the axial direction within the divided sound insulation space sections, Accordingly, it is possible to effectively suppress transmission of the sound in the target frequency band.

Referring to claim 2, Okuhara in view of Kominato disclose the grommet according to claim 1, further comprising: 
a second tubular portion (12 around the central axis, figures 1A and 3 of Okuhara) that is formed in a tubular shape around the central axis, and surrounds an outer side of the first tubular portion (12 surround an outer side of 5), with a communication space being provided between an inner circumferential surface of the second tubular portion (an inner surface of 12) and an outer circumferential surface of (outer surface of 5), the communication space being connected to the gap space (the gap space  between inner surface of 11 and outer surface of 5 at front end of 12 connecting  a space between 12 and 5 at an end of 12 ; additionally Kominato in figure 19 having communication space 325 connecting connection gap space between inner surface of 315 and 321  ); and 
a second protrusion portion (a projecting rib 15) that is provided by protruding toward an opposite side of the first space side from an outer wall surface of the second annular wall portion (protruding toward an opposite side of the first space from an outer wall surface of the annular wall portion 11, see figure 3) on an opposite side of the inner wall surface (of the second annular wall portion) (opposite to inner wall surface of  19), the second protrusion portion being configured to come into contact with and be able to support an outer surface of the second tubular portion (the second protrusion portion 15 intended use as to come into contact with and able to support an outer surface of the second tubular portion 19) .

Referring to claim 3, Okuhara in view of Kominato disclose the grommet according to claim 1, further comprising: a third annular wall portion (316 in figure 19 of Kominato) that is formed in an annular shape around the central axis, faces the first annular wall portion (320) in the axial direction with the second space (S2) located between the first annular wall portion and the third annular wall portion (316 and 320), the third annular wall portion (316) being on an opposite side of the first annular wall portion (320) from the first space (S1), and the third annular wall portion (316) extends from the water sealing portion toward the central axis, 
(320) is located between the second annular wall portion (316) and the third annular wall portion (316) in the axial direction.

Referring to claim 4, Okuhara in view of Kominato disclose the grommet according to claim 2, further comprising: a third annular wall portion (316 in figure 19 of Kominato) that is formed in an annular shape around the central axis, faces the first annular wall portion (320) in the axial direction with the second space (S2) located between the first annular wall portion and the third annular wall portion (316 and 320), the third annular wall portion (316) being on an opposite side of the first annular wall portion (320) from the first space (S1), and the third annular wall portion (316) extends from the water sealing portion toward the central axis, 
wherein the first annular wall portion (320) is located between the second annular wall portion (316) and the third annular wall portion (316) in the axial direction.

Referring to claim 5, Okuhara discloses a wire harness (figures 1-5 of Okuhara) comprising: 
a conductive wiring material (W/H having an electrical cable; paragraph 0054 “electrical cables”, figure 5); and
a grommet provided on the wiring material (1 on W/H), 
wherein the grommet (1) include:
a water sealing portion (the outer tube 8-9 including 11h)  that is formed in an annular shape (see annular shape of the outer tube 8 including 11h) around a central axis in an axial direction (a central axis in an axial direction 0, figure 3), the (the outer tube 8-9 including 11h in the axial direction fitted into a through-hole 3 in the vehicle body panel 2, see figure 5 and paragraph 0001) , and to water-seal the through hole; 
a first tubular portion (the inner tube 5) that is provided on an inner side of the water sealing portion (an inner side of the outer tube 8 including 11h)  and formed in a tubular shape around the central axis (see a tubular shape of 5 in  figure 5), the first tubular portion being configured to receive a wiring material (able to receive W/H) inserted into the first tubular portion in the axial direction (see figure 5, W/H inserted into 5 in the axial direction 0;  Note: use of word “configured to” in limitation only  defines intended use ); 
a first annular wall portion (the annular coupling section 6) that is formed in an annular shape around the central axis (around the central axis) and extends between the water sealing portion (the outer tube 8 including 11h) and the first tubular portion (5); 
a second annular wall portion (annual wall portion 11) that is formed in an annular shape around the central axis (see figure 2 and 5), faces the first annular wall portion  in the axial direction (6 in the axial direction 0) with a first space located between the first annular wall portion and the second annular wall portion (a first space between 6 and 11), extends from the water sealing portion toward the central axis  (11 in figure 2 and 4), and has a gap space between the first tubular portion  and the second annular wall portion (a gap between 5 and the annual wall portion 11); and 
(18) 33protruding from an inner wall surface of the first annular wall portion of the first annular wall portion into the first space (protruding  from an inner wall surface of 6 into the first space), the first protrusion portion (18) being configured to come into contact with and be able to support an inner wall surface of the second annular wall portion on a (by having he first protrusion portion 18, 18 able to or intended to come to come into contact with and be able to support an inner wall surface of the second annular wall portion 19 on the side of the first space; see paragraph 0067 states, “the projecting end 18 a of the pushing rib 18 contacts, to the curved portion 11 c. Thus, the slant wall section 11 is provided with a smaller thickness portion 19”);
wherein the first annular wall portion is a sound insulation wall portion ( by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065), and 
the first space and a second space that insulate sounds (first and second spaces on opposite sides of 6 ( second space also could be at 10 or at d1);  by having structure of annular wall portion 6, it satisfy the functionality  as sound insulation wall portion; the product is what it is, not how its functions or used; additionally, grommet used for sound insulate in paragraph 0002 and paragraph 0065; note; applicant provided second space based on claim 3 by having second space being on an opposite side of the first annular wall portion from the first space in order to advance prosecution; however, amendment requires in order to consider)
Okuhara clearly does not discloses or silent about that the first space and the second space form air layers.
Kominato discloses the first space and the second space form air layers (51 and S2 opposite side of sound insulation wall 320 in figure 19; paragraph 00120 states, “grommet (common to each of the grommets in the embodiments) containing a sound insulation space (also called air layer or air chamber)”; paragraph 0168 states, “the sound insulation space S is divided axially into two sound insulation space sections S1 and S2”); and additionally discloses wherein the first annular wall portion is a sound insulation wall portion (sound insulation wall 320).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Okuhara to have air space layers as taught by Kominato in order to provide a grommet which can enhance a soundproof effect and all cancellation frequencies at which sound waves can cancel each other due to reflection in the axial direction within the divided sound insulation space sections, Accordingly, it is possible to effectively suppress transmission of the sound in the target frequency band.

Referring to claim 6, Okuhara in view of Kominato disclose the grommet according to claim 5, further comprising: 
(12 around the central axis, figures 1A and 3 of Okuhara) that is formed in a tubular shape around the central axis, and surrounds an outer side of the first tubular portion (12 surround an outer side of 5), with a communication space being provided between an inner circumferential surface of the second tubular portion (an inner surface of 12) and an outer circumferential surface of the first tubular portion (outer surface of 5), the communication space being connected to the gap space (the gap space  between inner surface of 11 and outer surface of 5 at front end of 12 connecting  a space between 12 and 5 at an end of 12 ; additionally Kominato in figure 19 having communication space 325 connecting connection gap space between inner surface of 315 and 321  ); and 
a second protrusion portion (a projecting rib 15) that is provided by protruding toward an opposite side of the first space side from an outer wall surface of the second annular wall portion (protruding toward an opposite side of the first space from an outer wall surface of the annular wall portion 11, see figure 3) on an opposite side of the inner wall surface (of the second annular wall portion) (opposite to inner wall surface of  19), the second protrusion portion being configured to come into contact with and be able to support an outer surface of the second tubular portion (the second protrusion portion 15 intended use as to come into contact with and able to support an outer surface of the second tubular portion 19) .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847